Case 1:18-cr-00123-CBA-RER Document 203 Filed 04/18/19 Page 1 of 10 PageID #: 2791
                                                            U.S. Department of Justice


                                                            United States Attorney
                                                            Eastern District of New York
  MEG:AS/KDE                                                271 Cadman Plaza East
                                                            Brooklyn, New York 11201


                                                            April 18, 2019

  By ECF, Email and Hand

  The Honorable Carol B. Amon
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                  Re:      United States v. John Scarpa, Jr.
                           Criminal Docket No. 18-123 (S-1) (CBA)

  Dear Judge Amon:

                 The government respectfully submits this letter to offer additional support for its
  oral argument as to why none of the previously identified communications involving the
  defendant John Scarpa’s primary coconspirator, Charles Gallman, is barred by the rule against
  hearsay. As the government explained at the April 11, 2019 conference, these communications
  are admissible for at least one of three reasons, and some are admissible for all three. They are
  statements made: (1) against Gallman’s penal interest, see Fed. R. Evid. 804(b)(3); (2) during
  and in furtherance of a conspiracy, see Fed. R. Evid. 801(d)(2)(E); and/or (3) by a declarant
  about his then-existing intention or plan to perform a certain act, see Fed. R. Evid. 803(3). 1

                  Accordingly, the government sets forth below the law applicable to each of these
  three exceptions to the rule against hearsay as well as a brief analysis section explaining why the
  relevant calls satisfy each exception. Finally, the government includes below a comprehensive
  chart describing the calls to which the defendant has objected on hearsay grounds, a list of which
  hearsay exception(s) apply and a brief explanatory statement.




          1
            The Second Circuit reviews “evidentiary rulings deferentially, mindful of [the district court’s]
  superior position” to weigh relevance against undue prejudice, reversing only for “abuse of discretion.”
  United States v. Abu-Jihaad, 630 F.3d 102, 131 (2d Cir. 2010). And abuse of discretion is found only
  when the ruling is “arbitrary and irrational.” United States v. Dhinsa, 243 F.3d 635, 649 (2d Cir. 2001)
  (internal quotation marks omitted). Thus, for example, when reviewing a district court’s decision to
  permit an out-of-court statement under Rule 801, the Second Circuit does not find abuse of discretion
  unless the ruling was “clearly erroneous”; “[w]here there are two permissible views of the evidence, the
  factfinder’s choice between them cannot be clearly erroneous.” United States v. Gupta, 747 F.3d 111,
  124 (2d Cir. 2014).
Case 1:18-cr-00123-CBA-RER Document 203 Filed 04/18/19 Page 2 of 10 PageID #: 2792



  I.      Statements Against Penal Interest

          A.      Applicable Law

                 If a declarant is “unavailable,” Rule 804(b)(3) provides an exception to the
  hearsay rule for statements “against interest.” The rule defines a statement against interest as one
  that:

                  (A) a reasonable person in the declarant’s position would have made
                  only if the person believed it to be true because, when made, it was
                  so contrary to the declarant’s proprietary or pecuniary interest or had
                  so great a tendency to invalidate the declarant’s claim against
                  someone else or to expose the declarant to civil or criminal liability;
                  and

                  (B) is supported by corroborating circumstances that clearly indicate
                  its trustworthiness, if it is offered in a criminal case as one that tends
                  to expose the declarant to criminal liability.

  Fed. R. Evid. 804(b)(3).

                  Out-of-court statements are admissible for their truth under this exception if the
  proponent shows, by a preponderance of the evidence: “(1) that the declarant is unavailable as a
  witness, (2) that the statement is sufficiently reliable to warrant an inference that a reasonable
  man in [the declarant’s] position would not have made the statement unless he believed it to be
  true, and (3) that corroborating circumstances clearly indicate the trustworthiness of the
  statement.” United States v. Wexler, 522 F.3d 194, 202 (2d Cir. 2008).

          B.      Analysis

                  Gallman’s statements relating to his visit to Luis Cherry, including his ability to
  have Cherry testify falsely on behalf of Ross, satisfy all three criteria. First, as stated at the April
  11 conference, the defendant does not dispute that Gallman is “unavailable” because Gallman’s
  attorney has informed the government that Gallman would invoke the Fifth Amendment if called
  as a witness at trial by either party. See, e.g., United States v. Nazareno, 65 F. App’x 354, 355
  (2d Cir. 2003) (“A declarant is ‘unavailable’ to testify if his attorney represents that, if haled into
  court, the declarant will assert his Fifth Amendment privilege against self-incrimination.”).

                    Second, all of Gallman’s statements about his visit to Cherry are “sufficiently
  reliable” because a “reasonable person” would have considered the statements “detrimental to his
  . . . penal interest.” United States v. Saget, 377 F.3d 223, 231 (2d Cir. 2004). “Whether a
  challenged statement is sufficiently self-inculpatory can only be answered by viewing it in
  context.” United States v. Williams, 506 F.3d 151, 155 (2d Cir. 2007). The rule “does not
  require that the declarant be aware that the incriminating statement subjects him to immediate
  criminal prosecution.” United States v. Lang, 589 F.2d 92, 97 (2d Cir. 1978). “Even statements
  that are on their face neutral may actually be against the declarant’s interest.” Williamson v.
  United States, 512 U.S. 599, 604 (1994). Thus, for example, the Supreme Court explained, “‘I
  hid the gun in Joe’s apartment’ may not be a confession of a crime; but if it is likely to help the
                                                     2
Case 1:18-cr-00123-CBA-RER Document 203 Filed 04/18/19 Page 3 of 10 PageID #: 2793



  police find the murder weapon, then it is certainly self-inculpatory.” Id. Likewise, the Court
  continued, “‘Sam and I went to Joe’s house’ might be against the declarant’s interest if a
  reasonable person in the declarant’s shoes would realize that being linked to Joe and Sam would
  implicate the declarant in Joe and Sam’s conspiracy.” Id. See also United States v. Persico, 645
  F.3d 85, 102-03 (2d Cir. 2011) (holding statements admissible under this exception even though
  they would not have been sufficient to convict the declarant of any crime because they tended to
  show his membership in a crime family and to support an inference that criminal messages were
  passed).

                  Here, a reasonable person in Gallman’s position would believe that it was against
  his penal interest to discuss a planned visit to Cherry after coming up with an idea (“I thought of
  a motherfucking shit today,” Call 4) to manipulate Cherry’s testimony in a homicide trial
  (boasting that Cherry was willing “to do whatever I tell him to,” Call 13, and “whatever we want
  him to,” Call 14). And even if any of Gallman’s statements about the visit on their own do not
  incriminate him, context, as the Supreme Court and the Second Circuit have repeatedly
  explained, matters. Thus, for example, his statement that Cherry was willing to “play it”
  however Scarpa wanted it (Call 8), his remarks about the various benefits he would provide
  Cherry for the testimony (Call 4), and Cherry’s subsequent perjurious testimony, all show that
  statements about Cherry’s visit were self-inculpatory.

                   Third, there are a multitude of corroborating circumstances indicating the
  trustworthiness of Gallman’s statements. A review of Second Circuit jurisprudence shows that
  the court has, at times, considered various factors when passing on this hearsay exception,
  including: 2 (1) the relationship between the declarant and the party with whom the declarant was
  speaking, see United States v. Sasso, 59 F.3d 341, 350 (2d Cir. 1995); United States v. Mathews,
  20 F.3d 538, 546 (2d Cir. 1994); (2) whether the statement was voluntary or made in a coercive
  environment, see Mathews, 20 F.3d at 546; (3) whether the statement was made to “curry favor”
  with authorities, Williamson, 512 U.S. at 603, or instead “made to a person whom the declarant
  believes is an ally,” Mathews, 20 F.3d at 546; United States v. Stratton, 779 F.2d 820, 829 (2d
  Cir. 1985); (4) whether the declarant was attempting to shift blame to another or minimize his
  own culpability, Williamson, 512 U.S. at 603; Mathews, 20 F.3d at 546; (5) the existence of
  corroborating evidence of the declarant’s statement, see Wexler, 522 F.3d at 202; (6) the extent
  to which the declaration was against penal interest, id.; (7) the trustworthiness of the declarant in
  the context in which the statement was made, United States v. Doyle, 130 F.3d 523, 544 (2d Cir.



          2
            There is not a rigid test employed by the Circuit; most opinions identify some of these factors in
  deciding whether statements were properly admitted or excluded. Moreover, the Second Circuit has
  expounded upon a similar issue when deciding whether a statement offered pursuant to the penal interest
  exception violated the defendant’s Confrontation Clause rights pre-Crawford. In those circumstances, the
  Second Circuit assessed whether the declarant was unavailable and whether the statements bore “adequate
  indicia of reliability.” See, e.g., United States v. Mathews, 20 F.3d 538, 546 (2d Cir. 1994) (internal
  quotation marks omitted). Here, the defendant has not invoked the Confrontation Clause in his
  objections—nor could he because there is no colorable argument that Gallman’s statements on the wiretap
  were “testimonial,” as now required under Crawford and its progeny, i.e., there is no indication that he
  “had any awareness or expectation that [his] statements might later be used at trial.” United States v.
  Goldstein, 442 F.3d 777, 785 (2d Cir. 2006).

                                                       3
Case 1:18-cr-00123-CBA-RER Document 203 Filed 04/18/19 Page 4 of 10 PageID #: 2794



  1997); (8) whether the declarant’s statements were contradictory or the declarant recanted, id. at
  542-44; and (9) whether the declarant’s statement was based on personal knowledge. 3

                  Here, without exception, Gallman’s statements were voluntary and never made in
  a coercive environment to “curry favor” with law enforcement. Williamson, 512 U.S. at 603.
  They were uttered to people he believed to be “all[ies]” and in telephone conversations he
  believed were private. Mathews, 20 F.3d at 546. Nor was Gallman ever shifting blame or
  minimizing his role—quite the opposite, he boasted about his own ability to make Cherry do
  whatever he pleased. His statements about visiting Cherry, being able to offer Cherry a benefit
  and inviting his false testimony were not only consistent with each other but also corroborated by
  Gallman’s subsequent visit to Cherry and Cherry’s perjurious testimony that attempted to
  exculpate Reginald Ross. They were also all based on personal knowledge (his own visit and his
  plans with the defendant for Cherry’s testimony), and certainly against his penal interest, as later
  confirmed by Gallman’s conviction for bribery based almost entirely on those statements. In
  short, while the Court need not address each one of these factors, this is the rare case where
  every single one cuts in favor of the calls’ admission.

  II.     Statements in Furtherance of the Conspiracy

          A.      Applicable Law

                 Out-of-court statements are admissible under Rule 801(d)(2)(E) if the Court
  makes two findings by a preponderance of the evidence: “‘first, that a conspiracy existed that
  included the defendant and the declarant; and second, that the statement was made during the
  course of and in furtherance of that conspiracy.’” United States v. Desena, 260 F.3d 150, 157-58
  (2d Cir. 2001) (quoting United States v. Gigante, 166 F.3d 75, 82 (2d Cir 1999)). 4

                  With respect to the first requirement, “[i]n determining the existence and
  membership of the alleged conspiracy, the court must consider the circumstances surrounding
  the statement, as well as the contents of the alleged coconspirator’s statement itself.” United
  States v. Gupta, 747 F.3d 111, 123 (2d Cir. 2014). Through this evidence, the government must
  establish the existence of a conspiracy in which the declarant and the defendant participated. See
  United States v. Maldonado-Rivera, 922 F.2d 934, 958 (2d Cir. 1990). “[T]here is no
  requirement that the person to whom the statement is made also be a member” of the conspiracy,
  only that “both the declarant and the party against whom the statement is offered be members.”

          3
             This framework applies to statements that incriminate both the declarant and the defendant.
  See, e.g., Sasso, 59 F.3d at 350 (“A statement incriminating both the declarant and the defendant may
  possess adequate reliability if (a) the statement was made to a person whom the declarant believes is an
  ally, not a law enforcement official, and (b) the circumstances surrounding the portion of the statement
  that inculpates the defendant provide no reason to suspect that that portion is any less reliable than the
  part that directly incriminates the declarant.”); United States v. Bakhtiar, 994 F.2d 970, 978 (2d Cir. 1993)
  (trustworthiness reflected by fact that declarant’s statements inculpated himself as much as the defendant
  and did not attempt to shift blame).
          4
            Statements of a defendant or his coconspirators are only admissible if offered by the
  government, not the defendant. See Fed. R. Evid. 801(d)(2) (requiring the statement to be “offered
  against an opposing party”).

                                                       4
Case 1:18-cr-00123-CBA-RER Document 203 Filed 04/18/19 Page 5 of 10 PageID #: 2795



  In re Terrorist Bombings of U.S. Embassies in E. Afr., 552 F.3d 93, 139 (2d Cir. 2008) (quoting
  United States v. Beech-Nut Nutrition Corp., 871 F.2d 1181, 1191 (2d Cir. 1989)).

                 The conspiracy that serves as the basis for admission of coconspirator statements
  may, but need not, be a conspiracy alleged in the indictment. See United States v. Russo, 302
  F.3d 37, 45 (2d Cir. 2002). In addition, “statements of [the defendant’s] co-conspirators are
  admissible against him, even if made before he joined the conspiracy.” United States v.
  Badalamenti, 794 F.2d 821, 828 (2d Cir. 1986); accord United States v. Farhane, 634 F.3d 127,
  161 n.5 (2d Cir. 2011) (“Where statements are made in the course of an existing conspiracy in
  which the defendant later joins, those statements may be admitted against him, even though he
  was not a member of the conspiracy at the time the statements were made, on the theory that he
  assumes the risk for what has already happened in the scheme.” (internal quotation marks
  omitted)).

                 “As to the second requirement, statements made during the course and in
  furtherance of a conspiracy must be such as to prompt the listener . . . to respond in a way that
  promotes or facilitates the carrying out of a criminal activity.” Gigante, 166 F.3d at 82 (quoting
  Maldonado–Rivera, 922 F.2d at 958). “This can include those statements that provide
  reassurance, or seek to induce a coconspirator’s assistance, or serve to foster trust and
  cohesiveness.” Gigante, 166 F.3d at 82. For example, statements that “inform . . .
  [coconspirators] of the status of the conspiracy are in furtherance of the conspiracy within the
  meaning of 801(d)(2)(E).” Russo, 302 F.3d at 46.

                  Even “statements relating past events meet the in-furtherance test if they serve
  some current purpose in the conspiracy.” United States v. Thai, 29 F.3d 785, 813 (2d Cir. 1994)
  (internal quotations and citations omitted); see also United States v. James, 712 F.3d 79, 106 (2d
  Cir. 2013). Similarly, statements that inform a coconspirator “of the identity and activities of his
  coconspirators” satisfy the “in furtherance” requirement. United States v. Rastelli, 870 F.2d 822,
  837 (2d Cir. 1989); accord United States v. Davis, 687 F. App’x 75, 78 (2d Cir. 2017) (summary
  order). “[S]o long as a coconspirator statement was in furtherance of the conspiracy, there is no
  requirement that it have been in furtherance of the interests of the defendant himself or of any
  particular coconspirator.” Gupta, at 747 F.3d at 124.

          B.      Analysis

                 Here, all the calls for which the government cites this rule, as noted in the chart
  below, satisfy both requirements. First, the declarant (typically Gallman) and the defendant are
  part of the same charged bribery conspiracy, among other conspiracies. 5 Second, in each one of

          5
            Although the Court need not reach this issue, for the reasons set forth in the government’s
  motion to admit certain evidence under Rule 404(b), the evidence shows that Gallman and the defendant
  conspired to influence the testimony of another witness, Melvin Anderson, and participated in an
  overarching conspiracy to obstruct justice in the Ross case by obtaining a favorable verdict for their client
  through unlawful means. Because the government submits that all the communications cited in this letter
  are admissible for the reasons set forth above and in the chart, the Court need not decide whether, for
  purposes of Rule 801(d)(2)(E), Gallman and the defendant were members of an additional conspiracy
  other the charged Travel Act offense.

                                                       5
Case 1:18-cr-00123-CBA-RER Document 203 Filed 04/18/19 Page 6 of 10 PageID #: 2796



  the calls, Gallman’s statements at a minimum either update co-conspirators about the status of
  the bribery scheme, see Russo, 302 F.3d at 46, or seek “reassurance, or . . . to induce a
  coconspirator’s assistance, or . . . [to] foster trust and cohesiveness,” Gigante, 166 F.3d at 82.
  And even in calls with individuals who are not necessarily part of the conspiracy, Gallman’s
  statements—such as when he is calling to get a ride to visit Cherry—are made to facilitate the
  conspiracy to bribe Cherry, and thus qualify under this exception. See, e.g., In re Terrorist
  Bombings, 552 F.3d at 139.

  III.   Statements About Then-Existing Intention to Perform Act

         A.      Applicable Law

                  “A declarant’s out-of-court statement as to his intent to perform a certain act in
  the future is not excludable on hearsay grounds.” United States v. Best, 219 F.3d 192, 198 (2d
  Cir. 2000) (citing Fed. R. Evid. 803(3), which provides, in relevant part, that a “statement of the
  declarant’s then-existing state of mind . . . such as intent” is not barred by the rules governing
  hearsay). “If relevant, such a statement may be introduced to prove that the declarant thereafter
  acted in accordance with the stated intent.” Id. The rule is derived from Mutual Life Insurance
  Co. v. Hillmon, 145 U.S. 285, 295-96 (1892). Id. The statements must not be about
  recollections of the past; the Rule must “face forward, rather than backward.” Broga v. Ne.
  Utils., 315 F. Supp. 2d 212, 218 (D. Conn. 2004) (quoting United States v. Harwood, 998 F.2d
  91, 98 (2d Cir. 1993)).

                  If the declarant’s statement is admitted to show a non-declarant’s activities then
  there must be independent evidence that connect the two. See Best, 219 F.3d at 198. But if the
  declarant’s statement is admitted only to show the declarant’s actions, the independent-evidence
  requirement is not imposed. See Persico, 645 F.3d at 100 (distinguishing prior precedent, where
  statement was inadmissible to show non-declarant’s actions without independent corroborating
  evidence); see also United States v. Pike, 292 F. App’x 108, 112-13 (2d Cir. 2008) (affirming
  admission, under Rule 803(3), of a murder victim’s statement that he was planning to see the
  defendant).

                  In any event, the independent-evidence requirement is not a stringent one.
  Observations of a declarant at a place at which he previously indicated he would be are
  sufficiently corroborative of the statement. See Best, 219 F.3d at 198 (collecting cases). And
  “[c]orroboration of the nature of the transaction need not be eyewitness observations and may be
  provided by circumstantial evidence.” Id. See also United States v. Williams, Nos. 05-6036-
  cr(L), 05-6038-cr(CON), 05-6065-cr(CON), 2007 U.S. App. LEXIS 24725, at *7-8 (2d Cir. Oct.
  23, 2007) (explaining that both, the nature of the subsequent action and the action itself can be
  proven through circumstantial evidence; eyewitness testimony is not required).

         B.      Analysis

                   As set forth in the chart below, Gallman’s statements about his intent to visit
  Cherry to discuss Cherry testifying at the Ross trial are plainly admissible under Rule 803(3). In
  each instance, Gallman stated his intention to go visit Cherry at Downstate prison as well as his
  intent to call the defendant after the visit. Even though no independent corroborating evidence is
  required to show Gallman’s conformity with those statements, see Persico, 645 F.3d at 100, there
                                                     6
Case 1:18-cr-00123-CBA-RER Document 203 Filed 04/18/19 Page 7 of 10 PageID #: 2797



  is abundant circumstantial evidence to show that Gallman did in fact meet with Cherry (e.g.,
  prison logs), that the substance of the meeting was about influencing Cherry’s testimony (e.g.,
  other calls discussing that Cherry’s testimony was malleable and Cherry’s actual testimony) and
  that Gallman did in fact update the defendant immediately after the visit (Call 8).

  IV.    Statements By Individuals Other Than Gallman, Scarpa and Other Co-Conspirators Are
         Admissible Non-Hearsay

         A.      Applicable Law

                  If statements made by a declarant are admissible under hearsay rules, questions
  and assertions made in response to those statements are often admissible as non-hearsay. First,
  an “inquiry is not an ‘assertion,’ and accordingly is not and cannot be a hearsay statement.
  Because a question cannot be used to show the truth of the matter asserted, the dangers
  necessitating the hearsay rule are not present.” United States v. Oguns, 921 F.2d 442, 449 (2d
  Cir. 1990). Second, statements of non-declarants or non-defendants “used only to provide
  context, and not for the truth of the matter asserted” do not implicate the rule against hearsay (or
  the Confrontation Clause). United States v. Cimino, 639 F. App’x 26, 27 (2d Cir. 2016). Thus,
  for example, recorded statements of confidential informants are admissible “to place the
  defendant’s own statements in context.” Id.; accord United States v. Kloszewski, No. 17-4054,
  2019 U.S. App. LEXIS 1338, at *5 (2d Cir. Jan. 14, 2019). See also United States v. Gajo, 290
  F.3d 922, 930 (7th Cir. 2002) (observing that it is well-settled that “statements are not hearsay to
  the extent they are offered for context and not for the truth of the truth of the matter asserted.”).

         B.      Analysis

                   To the extent the Court rules that only Gallman’s statements are admissible in a
  particular conversation, that does not preclude the entire call’s admission because the
  government will not argue the truth of any statements made by the person to whom Gallman is
  speaking. Many of these statements are not even assertions, thus not implicating the hearsay rule
  at all, see Oguns, 921 F.2d at 449, and others merely acknowledge Gallman’s statements or give
  context to what Gallman is saying, see Cimino, 639 F. App’x at 27. And the government does
  not object, if the defendant wishes, to a limiting instruction explaining that a particular speaker’s
  statements are not being introduced for their truth. Because none of these statements have much
  significance outside of providing context, there is also no risk of unfair prejudice—certainly not
  sufficient prejudice that would outweigh their importance in not confusing the jury with heavily
  redacted conversations. See United States v. Paulino, 445 F.3d 211, 217 (2d Cir. 2006)
  (explaining Rule 403 analysis in the context of hearsay and noting the “great deference”
  accorded district courts in this context). Accordingly, to the extent the Court finds that any one
  of the applicable hearsay exceptions applies, even if just to Gallman’s statements as against his
  penal interest or as evidence of his future intent, the government submits that the entire call
  should be admitted.




                                                    7
Case 1:18-cr-00123-CBA-RER Document 203 Filed 04/18/19 Page 8 of 10 PageID #: 2798



  V.      Application to Calls Objected to by the Defendant

                  At the last conference, the Court inquired about the application of hearsay rules
  for the calls objected to by the defendant in his opposition to the government’s motion in limine.
  See ECF No. 191, at 8-16. 6

   Communication         Applicable Hearsay          Further Explanation
                         Rule
   3 (Gallman and        • Rule 804(b)(3)            •    Gallman indicates that he will see if the “kid” will
   Ykim)                    (against penal                “do the right thing,” which subsequent calls, visit,
                            interest);                    and testimony show was bribing Cherry.
                         • Rule 803(3) (then-        •    Gallman indicates that his plan was to go to prison
                            existing intent to            (“Downstate”), and Cherry’s prison logs in fact
                            perform act)                  show that Gallman visited Cherry.
   4 (Gallman and        • Rule 804(b)(3)            •    Gallman states that he “thought of a motherfucking
   El-Rahim)                (against penal                shit today,” and narrates possible testimony he
                            interest);                    wanted Cherry to give, which is against his interest.
                         • Rule 803(3) (then-        •    Gallman indicates his plan to visit Cherry and does
                            existing intent to            later in fact go see Cherry.
                            perform act)             •    He is calling El-Rahim for the purpose of getting a
                         • Rule 801(d)(2)(E)              ride to see Cherry.
                            (furtherance of
                            conspiracy)
   5 (Gallman’s text     • Rule 804(b)(3)            Same reasons as in call 4
   messages to El-          (against penal
   Rahim)                   interest);
                         • Rule 803(3) (then-
                            existing intent to
                            perform act)
                         • Rule 801(d)(2)(E)
                            (furtherance of
                            conspiracy)
   6 (Gallman and        • Rule 804(b)(3)            •    Gallman confirms that he is close to the jail to see
   Scarpa III)              (against penal                Cherry, tying him to the incriminating visit.
                            interest);               •    Gallman states that he is 30 minutes from the jail,
                         • Rule 803(3) (then-             and confirms that he planned to be there until
                            existing intent to            lunch.
                            perform act)



          6
            The defendant did not object on hearsay grounds to most of these communications and did not
  move to exclude the calls in his original motion. The Court overruled his objection as to relevance with
  respect to most of the calls, but inquired and requested further briefing about applicable hearsay
  exceptions. Further, as to those calls that were the subject of the government’s motion under Federal
  Rule of Evidence 404(b), the defendant did not identify any additional objection to their admission (aside
  from his opposition to the Rule 404(b) application).

                                                      8
Case 1:18-cr-00123-CBA-RER Document 203 Filed 04/18/19 Page 9 of 10 PageID #: 2799



                       •   Rule 801(d)(2)(E)   •   Gallman is directing Scarpa III to update a co-
                           (furtherance of         conspirator (the defendant) on the progress of the
                           conspiracy)             conspiracy.
   7 (defendant’s                              No hearsay issue because it is the defendant’s own
   voicemail)                                  statement
   8 (Gallman and                              No hearsay issue; Court overruled the defendant’s
   the defendant)                              request to excise a portion of this call, which would cut
                                               critical context
   9 (text message     •   Rule 804(b)(3)      • “[J]ust left the visit he will do whatever we need
   from Gallman to         (against penal          him to do.”
   Crystal Cincotta)       interest);          • Cincotta is Ross’s wife and other calls (including
                       •   Rule 801(d)(2)(E)       Call 10 and 15) show her involvement in the
                           (furtherance of         scheme to bribe Cherry.
                           conspiracy)
   10 (Gallman and     •   Rule 804(b)(3)      •    “Oh my God, Crystal this is beautiful. I mean, this
   Crystal Cincotta)       (against penal           kid, here—”
                           interest);          •    Same as above (the “letter” is a likely reference to
                       •   Rule 801(d)(2)(E)        the letter Ross wrote to Cherry directing Cherry to
                           (furtherance of          submit another false affidavit exculpating Ross).
                           conspiracy)
   11 (Gallman and     •   Rule 804(b)(3)      •    Ties Gallman to the visit, and reveals his discussion
   Box)                    (against penal           with Cherry about conferring a benefit in exchange
                           interest)                for Cherry’s testimony (“He want me to try and
                                                    help him get rid of some of that 62.”)
   12 (Gallman and     •   Rule 804(b)(3)      •    Same as above: “He said, ‘TA, I’ll flip back only if
   Box, continuation       (against penal           you promise to help with the case.’ I said, ‘Sure,
   of same call)           interest)                I’m gonna help you with the case, man!’”).
   13 (Gallman and     •   Rule 804(b)(3)      •    “This kid is willing to do whatever I tell him to.”
   Rose Barrett)           (against penal      •    Updating and reassuring a co-conspirator, Rose
                           interest);               Barrett, Ross’s (and Cincotta’s) friend, who
                       •   Rule 801(d)(2)(E)        responds in this call, “I believe you, but I wanted to
                           (furtherance of          tell you something.”
                           conspiracy)
   14 (Gallman text    •   Rule 804(b)(3)           Same as above as Gallman writes, among other
   messages to             (against penal           things “Super Stupid [Cherry] will do whatever we
   Barrett)                interest);               want him to” (emphasis added)).
                       •   Rule 801(d)(2)(E)
                           (furtherance of
                           conspiracy)
   15 (Gallman and     •   Rule 804(b)(3)      •    “[W]hat Cherry is going to say is going to blow
   Crystal Cincotta)       (against penal           everybody’s mind,” i.e., Cherry will provide new
                           interest);               and important (but false) testimony to exculpate
                       •   Rule 801(d)(2)(E)        Ross
                           (furtherance of     •    Updating and reassuring co-conspirator, while co-
                           conspiracy)              conspirator questions the strategy of using Cherry
                                                    before the same judge involved in Cherry’s case.

                                                9
Case 1:18-cr-00123-CBA-RER Document 203 Filed 04/18/19 Page 10 of 10 PageID #: 2800



    44 through 48                                Ruled admissible by the Court
    (The defendant
    text messages
    Gallman)
    49 (call between                             Ruled admissible by the Court
    Gallman, the
    defendant and
    Scarpa III)
    50 (call between                             Ruled admissible by the Court, including portion
    Gallman and the                              requested by the defendant
    defendant)
    51 and 52 (calls                             Precluded by the Court. The government may seek to
    between Gallman                              play call 51 (and others) on rebuttal, depending on the
    and Scarpa III)                              defendant’s arguments.
    53 (call between                             Withdrawn by the government
    the defendant and
    Gallman)

   VI.    Conclusion

                  For the reasons set forth above, the government respectfully requests that the
   Court permit the government to introduce all the communications identified above as they are
   not precluded by the rule against hearsay.

                                                       Respectfully submitted,

                                                       RICHARD P. DONOGHUE
                                                       United States Attorney

                                               By:           /s/
                                                       Keith D. Edelman
                                                       Andrey Spektor
                                                       Assistant U.S. Attorneys
                                                       (718) 254-6328/6475


   cc:    Counsel of record (by email and ECF)




                                                  10
